Case 5:20-cv-00755-JGB-KK Document 20 Filed 04/17/20 Page 1 of 3 Page ID #:789




  1 Deborah J. Fox (SBN: 110929)
    dfox@meyersnave.com
  2 Margaret W. Rosequist (SBN: 203790)
    mrosequist@meyersnave.com
  3 MEYERS, NAVE, RIBACK,          SILVER & WILSON
    707 Wilshire Blvd., 24th Floor
  4 Los Angeles, California 90017
    Telephone: (213) 626-2906
  5 Facsimile: (213) 626-0215
  6 Michelle D. Blakemore, County Counsel (SBN: 110474)
    Penny Alexander-Kelley, Chief Assistant
  7 County Counsel (SBN: 145129)
    Office of County Counsel
  8 County of San Bernardino
    385 North Arrowhead Avenue
  9 San Bernardino, California 92415
    Telephone: (909) 387-5455
 10 Facsimile: (909) 387-5462
 11 Attorneys for Defendants
    COUNTY OF SAN BERNARDINO, DR. ERIN
 12 GUSTAFSON, SHERIFF JOHN MCMAHON,
    SUPERVISOR ROBERT A. LOVINGOOD, SUPERVISOR
 13 JANICE  RUTHERFORD, SUPERVISOR DAWN ROWE, SUPERVISOR CURT
    HAGMAN AND SUPERVISOR JOSIE GONZALES
 14
                        UNITED STATES DISTRICT COURT
 15
          CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
 16
 17
    WENDY GISH, an individual;                   Case No. 5:20-cv-00755-JGB-KK
 18 PATRICK SCALES, an individual;
    JAMES DEAN MOFFATT. an                       NOTICE OF ERRATA RE SAN
 19 individual; and BRENDA WOOD, an              BERNARDINO COUNTY
    individual,                                  DEFENDANTS’ OPPOSITION TO
 20                                              PLAINTIFFS’ APPLICATION FOR
                 Plaintiffs,                     TEMPORARY RESTRAINING
 21                                              ORDER
           v.
 22                                              Trial Date:         None Set
    GAVIN NEWSOM, in his official
 23 capacity as to Governor of California;
    XAVIER BECERRA, in his official
 24 capacity as the Attorney General of
    California; ERIN GUSTAFSON, in her
 25 official capacity as the San Bernardino
    County Acting Public Health Officer;
 26
    [CONTINUED ON NEXT PAGE]
 27
 28 JOHN MCMAHON, in his official
                                                               Case No. 5:20-cv-00755-JGB-KK
       NOTICE OF ERRATA RE SAN BERNARDINO COUNTY DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
                        APPLICATION FOR TEMPORARY RESTRAINING ORDER
Case 5:20-cv-00755-JGB-KK Document 20 Filed 04/17/20 Page 2 of 3 Page ID #:790




  1 capacity as the San Bernardino County
    Sheriff; ROBERT A. LOVINGGOOD,
  2 in his official capacity as a San
    Bernardino County Supervisor;
  3 JANICE RUTHERFORD, in her
    official capacity as a San Bernardino
  4 County Supervisor; DAWN ROWE, in
    her official capacity as a San
  5 Bernardino County Supervisor; CURT
    HAGMAN in his official capacity as a
  6 San Bernardino County Supervisor;
    JOSIE GONZALES, in his official
  7 capacity as a San Bernardino County
    Supervisor; CAMERON KAISER, in
  8 his official capacity as the Riverside
    County Public Health Officer;
  9 GEORGE JOHNSON in his official
    capacity as the Riverside County
 10 Executive Officer and Director of
    Emergency Services; CHAD BIANCO,
 11 in his official capacity as the Riverside
    County Sheriff; KEVIN JEFFRIES, in
 12 his official capacity as a Riverside
    County Supervisor; KAREN SPIEGEL,
 13 in her official capacity as a Riverside
    County Supervisor; CHUCK
 14 WASHINGTON, in his official capacity
    as a Riverside County Supervisor; V.
 15 MANUAL PEREZ, in his official
    capacity as a Riverside County
 16 Supervisor; and JEFF HEWITT, in his
    official capacity as a Riverside County
 17 Supervisor,
 18               Defendants.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             2                 Case No. 5:20-cv-00755-JGB-KK
       NOTICE OF ERRATA RE SAN BERNARDINO COUNTY DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
                        APPLICATION FOR TEMPORARY RESTRAINING ORDER
Case 5:20-cv-00755-JGB-KK Document 20 Filed 04/17/20 Page 3 of 3 Page ID #:791




  1          TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF
  2 RECORD:
  3          PLEASE TAKE NOTICE THAT Defendants COUNTY OF SAN
  4 BERNARDINO, DR. ERIN GUSTAFSON, SHERIFF JOHN MCMAHON,
  5 SUPERVISOR ROBERT A. LOVINGOOD, SUPERVISOR JANICE
  6 RUTHERFORD, SUPERVISOR DAWN ROWE, SUPERVISOR CURT
  7 HAGMAN AND SUPERVISOR JOSIE GONZALES (collectively “the San
  8 Bernardino County Defendants”) hereby file this notice of errata with respect to the
  9 San Bernardino County Defendants’ Opposition To Plaintiffs’ Application For
 10 Temporary Restraining Order, filed April 17, 2020 (“Opposition”) (Dkt. 14) to
 11 correct the named event on the ECF filing system which was incorrectly designated
 12 as “Claim” to be correctly designated as “Opposition.” The replacement document
 13 is filed with the Court at Dkt. 18.
 14 DATED: April 17, 2020                  MEYERS, NAVE, RIBACK, SILVER &
                                           WILSON
 15
 16
 17                                        By:         /s/ Deborah J. Fox
 18                                              DEBORAH J. FOX
                                                 MARGARET W. ROSEQUIST
 19
                                                 Attorneys for Defendants
 20                                              COUNTY OF SAN BERNARDINO, et al.
 21   3512724.1

 22
 23
 24
 25
 26
 27
 28
                                              3                 Case No. 5:20-cv-00755-JGB-KK
        NOTICE OF ERRATA RE SAN BERNARDINO COUNTY DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
                         APPLICATION FOR TEMPORARY RESTRAINING ORDER
